 



AMENDMENT TO
BIOTIME, INC. 2012 EQUITY INCENTIVE PLAN

 

Background

 

A. On August 9, 2019 (the “Effective Date”), BioTime, Inc. amended Article I of
its Restated Articles of Incorporation to change its name from “BioTime, Inc.”
to “Lineage Cell Therapeutics, Inc.”

 

B. Section 13.1 of the BioTime, Inc. 2012 Equity Incentive Plan (as amended, the
“Plan”) provides, in pertinent part, that the Board of Directors (the “Board”)
of Lineage Cell Therapeutics, Inc. (the “Company”) at any time, and from time to
time, may amend the Plan; provided that, subject to certain limited exceptions,
no amendment shall be effective unless approved by the shareholders of the
Company to the extent shareholder approval is necessary to satisfy any
Applicable Laws (as defined in the Plan), and at the time of such amendment, the
Board shall determine, upon advice from counsel, whether such amendment will be
contingent on shareholder approval.

 

C. Pursuant to Section 13.1 of the Plan the Board desires to amend the Plan as
of the Effective Date to reflect the change in name.

 

D. The Board, upon advice from counsel, has determined that shareholder approval
of the amendment is not necessary to satisfy any Applicable Laws.

 

Amendment

 

1. As of the Effective Date, the title of the Plan shall be the “Lineage Cell
Therapeutics, Inc. 2012 Equity Incentive Plan.”

 

2. All references to “BioTime, Inc.,” “BioTime” and similar references in the
Plan, in any outstanding Award Agreements (as defined in the Plan) and in any
other documents and materials related to the Plan shall be deemed to be
references to “Lineage Cell Therapeutics, Inc.” and “Lineage.”

 



 

 

 